11/01/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: DA 22-0537


                                        DA 22-0537


 STATE OF MONTANA,

              Plaintiff and Appellee,         ORIGINAL
       v.                                                            01r 1DER

 ANTHONY CRAIG WEIMER,
                                                                         NOV 0 1 21122
             Defendant and Appellant.                                Bowen
                                                                  C1,--.;+< of    Greenwocc:r
                                                                                 Supreme "7,)ur-,
                                                                                 c)f
                                                                                     Montana



       The State of Montana moves this Court for dismissal of this appeal because it is
premature. Representing himself, Anthony Craig Weimer responds in opposition. Weimer
has since moved this Court for an "Extension of Time to File Transcripts and Stay the
Briefing Schedule Pending the State's Motion to Dismiss[.]" He notes that the State
opposes the motion.
       The State requests dismissal of this appeal -\\ ithout prejudice. The State explains
that while Weimer was convicted on August 24, 2022, by         jury in the Flathead County
District Court, he has not been sentenced. The State provides that after his conviction, the
court ordered a presentence investigation report and set his sentencing hearing for
October 17, 2022. The State puts forth that Weimer's appeal is premature because the
court did not pronounce his sentence. See § 46-1-202(11), MCA; State v. Diesen, 1998
MT 163, ¶¶ 3-4, 290 Mont. 55, 964 P.2d 712. The State points out Weimer instead filed
his Notice of Appeal on September 19, 2022, prior to any sentencing, and the court has
since vacated its sentencing hearing because of his appeal. The State concludes that he
cannot waive subject matter jurisdiction and that without a final judgment of conviction,
Weimer's appeal must be dismissed. M. R. App. P. 4(5)(b)(i).
       Weimer contends that -the district court cannot achieve correctional and sentencing
policy." He requests that this Court deny the State's motion to dismiss and reverse his
conviction. Weimer bases his requests on the supposition that the State did not object to
his Notice of Appeal.
       Weimer misunderstands Montana law. This Court's rules and a Montana statute
define an appeal in a criminal case. M. R. App. P. 4(5)(b)(i); § 46-20-104(1), MCA. "An
appeal from a judgment entered pursuant to section 46-18-116 must be taken within 60
days after entry of the judgment from which appeal is taken." M. R. App. P. 4(5)(b)(i). As
the State correctly points out, this Court has no written judgment. This Court requires, for
appellate review, the entire record, including the final judgment and sentencing transcript.
       We conclude that Weimer's appeal is not properly before this Court because it is
premature. The court has not pronounced the sentence. Weimer's instant motion is,
therefore, irnproper. Because Weimer sought an appeal prematurely, the District Court has
not held a sentencing hearing to provide a transcript, as noted in his attached affidavit from
the Court Reporter, and the record would be incomplete. His request for an extension of
time as well as a stay have no basis in law. Weimer must wait for his sentencing hearing
to occur and for the court's issuance of a final, written judgment. He then has 60 days
within which to file an appeal with this Court. M. R. App. P. 4(5)(b)(i). Therefore,
       IT IS ORDERED that the State's Motion to Dismiss Appeal is GRANTED and that
this appeal is DISMISSED without prejudice.
       The Clerk of the Supreme Court is directed to CLOSE this case as of this Order's
date. The Clerk is further directed NOT to FILE any pleading by self-represented Anthony
Weimer for this underlying criminal case until he provides a written, sentencing judgment
with a Notice of Appeal in accordance with the Montana Rules of Appellate Procedure.
       The Clerk is also directed to provide this Order to counsel of record and to Anthony
Craig Weimer personally.
       DATED this i — day- of November, 2022.



                                                                 Chief Justice




                                              2
    Justices




3